REASONS FOR ALLOWANCE
Claims 1-5, 7, and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendments to independent claims 1 and 11 overcome the previously applied rejections based on Keber et al.  The prior art fails to teach the system/thermostat combinations as recited, and in particular wherein the programmable thermostat includes software that contains a pseudo-random function which has a temperature reading interval of one or more seconds in a spread interval at random times.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MARC E NORMAN/Primary Examiner, Art Unit 3763